Title: To Thomas Jefferson from Benjamin Henry Latrobe, 3 May 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Wilmington, May 3d. 1805
                  
                  I herewith transmit to you my correct, & carefully collated copies of your original Sketches of the arrangement of the connecting buildings between the Presidents house and the public Offices. The originals having been drawn in very soft black lead pencils, have been so rubbed by carriage, as to be almost obliterated in some parts, and I have therefore by carefully examining every part of them made these copies, for the extreme correctness of which I think I can vouch., I feared that the originals would become entirely unintelligible had I again committed them to the post:—but I shall carefully preserve them, and bring them with me to Washington.
                  The designs for the whole buildings are now in the hands of my Clerk to be copied and will be sent on by Monday’s post. I have the honor to be with true respect
                  Your faithful hble Servt
                  
                     B henry Latrobe 
                     
                  
               